Plaintiff, in alighting from the rear doorway of a taxicab, placed one foot on the running board and, to steady himself, took hold of the standard to which the opened front door was hinged, with *Page 618 
the finger tips of his right hand in the door jamb or crack and, when the driver closed the door, his finger tips were pinched and injured.
This suit was brought to recover damages and upon trial by jury plaintiff had verdict and judgment thereon. The motions of defendants for a directed verdict and judgment non obstanteveredicto were denied. Upon review only one error need be considered.
Under our previous holdings plaintiff was guilty of negligence, the proximate cause of his injury. Ordinarily a door jamb or crack is no place for fingers.
The fact, if true, that the driver sometimes looked to see that passengers did not have their fingers in the door jamb, but did not look on this occasion, does not relieve plaintiff from the consequences of his own negligent act.
There was no allegation that the driver wilfully caused the injury. Plaintiff was not alighting from the front doorway but by the rear doorway and that door was hinged at the rear of the car.
The case is ruled by our holdings in Camp v. Spring,241 Mich. 700; Kerr v. City of Detroit, 255 Mich. 446; McIntyre v.Kunsky Theatres Corp., 256 Mich. 634.
The judgment is reversed without a new trial and, with costs to defendants.
FEAD, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 619